 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF CALIFORNIA
 9                             FRESNO DIVISION
10
     U.S. EQUAL EMPLOYMENT               ) Case No.: 1:17-cv-00044-AWI-EPG
11                                       )
     OPPORTUNITY COMMISSION,
                                         )
12                                       ) [PROPOSED] ORDER RE: PLAINTIFF AND
                 Plaintiff,              ) DEFENDANTS’ NOTICE OF SETTLEMENT
13                                       )
            vs.                          )
14                                       )
                                         )
15   MARQUEZ BROTHERS INTERNATIONAL, )
     INC., MARQUEZ BROTHERS              )
16   ENTERPRISES, INC.,                  )
     MARQUEZ BROTHERS FOODS, INC.,       )
17                                       )
     MARQUEZ BROTHERS SOUTHERN           )
18   CALIFORNIA, INC., MARQUEZ           )
     BROTHERS NEVADA, INC., MARQUEZ      )
19   BROTHERS TEXAS I, INC., AND DOES 1- )
     10, INCLUSIVE                       )
20                                       )
                                         )
21               Defendant(s).           )
                                         )
22
23
24
25
26
27
28


                                                 PROPOSED ORDER RE: PLAINTIFF AND
                                           DEFENDANTS’ NOTICE OF SETTLEMENT – 1:17-
                                                                  CV-00044-AWI-EPG
 1                                         [PROPOSED] ORDER
 2            Upon good cause appearing,
 3            IT IS SO ORDERED that due to the settlement agreement between Plaintiff U.S. Equal
 4   Employment Opportunity Commission and Defendants Marquez Brothers International, Inc.,
 5   Marquez Brothers Enterprises, Inc., Marquez Brothers Foods, Inc., Marquez Brothers Southern
 6   California, Inc., Marquez Brothers Nevada, Inc., and Marquez Brothers Texas I, Inc., the Court
 7   hereby continues the stay of this litigation and directs the parties to file a Proposed Consent
 8   Decree, or report describing the status of the case, no later than September 16, 2019. If the parties
 9   are unable to finalize their agreement by that date, they are instructed to file a report with this
10   Court.
11
     IT IS SO ORDERED.
12
13   Dated: August 20, 2019
                                                   SENIOR DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     PROPOSED ORDER RE PLAINTIFF AND
                                                          1    DEFENDANTS’ NOTICE OF SETTLEMENT – 1:17-
                                                                                      CV-00044-AWI-EPG
